Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to the amendment filed on 6 December 2021 and the Information Disclosure Statement filed on 11 October 2021.
This office action is made Final.
Claims 1-2 have been amended.
Claims 13-15 have been added.
The objection to claim 2 and all art rejections have been withdrawn as necessitated by the amendment.
Claims 1-15 are pending. Claims 1 and 13 are independent claims

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/11/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Yudkovitch et al (US 2008/0091083) in further view of Kuzelka (US 20190099542, EFD 9/29/2017)
As per independent claim 1, Yudkovitch discloses anesthesia machine comprising: 
a communicating section which is communicable with at least one external apparatus (par. 0035, a patient may receive an anesthetic agent from an anesthesia delivery machine or via an intravenous (IV) drug delivery system 130; fig. 3, the IV drug delivery system 130 is connected to an IV pump 140 which may be used to control the rate and amount of the drug delivered to the patient; the IV pump is able to communicate with a display 150);
a display device which displays a first screen indicating anesthesia information (fig. 1; par. 0021, a device displaying a user interface 10 may be connected to an IV infusion pump and the device may communicate with each other, and the user interface may obtain drug infusion data. In additional support of the Examiner’s rejection, the following rationale bolsters the Examiner’s rejection. 0035states receiving an anesthetic agent from via an 
and a first operation receiving section which receives a first input operation, wherein when the first operation receiving section receives the first input operation (fig. 1; par. 0032, a user using the user interface in association with a device or display comprising an input means such as touchscreen technology or a cursor that is controlled by input means such as a mouse, keyboard, etc., can activate detailed information regarding, for example, PK graphs; par. 0035, the user may enter drug administration data into the display using an input device ), 
a second screen indicating operation information of the external apparatus is displayed on the display device, in addition to the first screen (par. 0010, the user interface may display pharmacokinetic and pharmacodynamics anesthetic drug model display; the user interface displays a window with drug administration data separate and distinct from windows displaying graphs of pharmacokinetic models and pharmacodynamics models of the drug administered).
However, the cited art fails to specifically disclose a vaporizer configured to administer an anesthetic gas to a patient. However, Kuzelka discloses an anesthesia machine comprising a vaporizer that supplies/administers anesthetic gas to a patient.  (0022-0026: During operation, a combination of temperature and pressure affect the 
It would have been obvious to one of ordinary skill in the art at the time of Applicant’s invention to have modified the cited art with Kuzelka since it would have provided the benefit of facilitating and allowing for automated handoff and documentation of anesthetic delivery and automated anesthetic delivery, thus improving clinical workflow.

As per dependent claim 11, Yudkovitch discloses the external apparatus is a syringe pump (fig. 3; par. 0021, an IV infusion pump may be connected to a computing device; par. 0035, an IV drug delivery system 130 may be connected to an IV pump 140).
As per dependent claim 12, Yudkovitch discloses the syringe pump is an administration apparatus for administrating intravenous anesthetic (fig. 3; par. 0035, a patient may receive an anesthetic agent from an anesthesia delivery machine 120, or via an intravenous (IV) drug delivery system 130).

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Yudkovitch et al in further view Kuzelka in further view of  Han et al (US 2016/0198099).
As per dependent Claim 2, Yudkovitch discloses the second screen is displayed without being superimposed on the first screen (figs. 1 and 2 illustrate a user interface with multiple regions displaying different data, without superimposing any windows; par. 0010, the user interface may display pharmacokinetic and pharmacodynamics anesthetic drug model display; the user interface displays a window with drug administration data separate and distinct from windows displaying graphs of pharmacokinetic models and pharmacodynamics models of the drug administered).  However, Yudkovitch does not disclose a size of the first screen is reduced as compared with a size at which the first screen is displayed before the second screen is displayed. However, Han discloses a display method and display apparatus configured to display a plurality of contents simultaneously, and control the displayed contents effectively (par. 0003).  Han teaches if a user command to display a second screen simultaneously is input while a first screen is displayed on the display 110 (fig. 1), the controller 130 may control the display 110 to display the first screen, of which display size is reduced, and the second screen simultaneously (par. 0050).  
Therefore, it would have been obvious to a user having ordinary skill in the art at the time of invention to modify Yudkovitch’s method of displaying windows to include Han’s teaching of reducing the size of a first window being displayed in response to a command to display a second window simultaneously, because it allows the user to view the information displayed in both windows while interacting with the second . 

Claims 3 and 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Yudkovitch et al in further view Kuzelka in further view of Simpson et al (US 2009/0299156)  in further view of Han et al (US 2016/0198099).
As per dependent claim 3, Yudkovitch discloses a second operation receiving section which receives a second input operation. Yudkovitch teaches a user using the user interface in association with a device or display comprising an input means such as touchscreen technology or a cursor that is controlled by input means such as a mouse, keyboard, etc., can activate detailed information regarding, for example, PK graphs (fig. 1; par. 0032); the user may enter drug administration data into the display using an input device (par. 0035).  However, Yudkovitch does not disclose a remote operation receiving section which receives an operation of remotely controlling an operation of the external apparatus.  However, Simpson discloses a system for continuous measurement of a medicament  (abstract) wherein the system comprises a communication device located remotely from the ambulatory host monitor; the communication device is configured to receive drug information and the location, and to process the drug information and the location to obtain drug-monitoring information, and wherein the communication device is configured to output the drug-monitoring information (par. 0024 and 0060); a secondary device can be located remotely from the host (par. 0077), wherein the secondary device may be a fluid delivery system such as 
Furthermore, the cited art does not disclose wherein the second screen which is displayed in response to the first input operation has a first size, when the second operation receiving section receives the second input operation, a size of the second screen is changed to a second size which is larger than the first size, and the remote operation receiving section is placed in the second screen having the second size.  However, Han discloses a display method and display apparatus configured to display a plurality of contents simultaneously, and control the displayed contents effectively (par. 0003).  Han teaches if a user command to display a second screen simultaneously is input while a first screen is displayed on the display 110 (fig. 1), the controller 130 may control the display 110 to display the first screen, of which display size is reduced, and the second screen simultaneously (par. 0050).  Therefore, it would have been obvious to a user having ordinary skill in the art at the time of invention to modify Yudkovitch/Simpson’s method of displaying windows to include Han’s teaching of reducing the size of a first window being displayed in response to a command to display a second window simultaneously, because it allows the user to view the information displayed in both windows while interacting with the second (active) window, which is displayed in a size larger that the first window, so that the user is enabled to read, view, compare, select and/or enter data in the second window while still being able to view 

As per dependent claim 5, based on the rejection of Claim 3 and the rationale incorporated, Han discloses the second screen having the first size functions as the second operation receiving section.  Han teaches a display method and display apparatus configured to display a plurality of contents simultaneously, and control the displayed contents effectively (par. 0003).  Han teaches if a user command to display a second screen simultaneously is input while a first screen is displayed on the display 110 (fig. 1), the controller 130 may control the display 110 to display the first screen, of which display size is reduced, and the second screen simultaneously (par. 0050).  
As per dependent claim 6, based on the rejection of Claim 3 and the rationale incorporated, Han discloses a third operation receiving section which receives a third input operation, wherein in a case where the third operation receiving section receives the third input operation during when the second screen has the second size (Han: par. 0003, discloses a display method and display apparatus configured to display a plurality of contents simultaneously, and control the displayed contents effectively; par. 0050, if a user command to display a second screen simultaneously is input while a first screen is displayed on the display 110 (fig. 1), the controller 130 may control the display 110 to display the first screen, of which display size is reduced, and the second screen simultaneously),  or in a case where a time period when an input operation is not performed on the remote operation receiving section reaches a predetermined value, the size of the second screen returns to the first size (Han: par. 0136, if the first screen 
As per dependent claim 7, based on the rejection of Claim 3 and the rationale incorporated, Han discloses the second screen having the second size functions as the third operation receiving section (Han: par. 0003, discloses a display method and display apparatus configured to display a plurality of contents simultaneously, and control the displayed contents effectively; par. 0050, if a user command to display a second screen simultaneously is input while a first screen is displayed on the display 110 (fig. 1), the controller 130 may control the display 110 to display the first screen, of which display size is reduced, and the second screen simultaneously).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Yudkovitch et al in further view Kuzelka in further view of Simpson et al in further view of Han et al in further view of Joo et al (US 2016/0139787).
As per dependent claim 4, Yudkovitch/Simpson does not disclose the second size is identical with a size of a display screen of the external apparatus, and wherein an information layout in the second screen having the second size is identical with an information layout in the display screen of the external apparatus.  However, Joo discloses an apparatus and method for controlling screens (abstract; par. 0010).  Joo teaches an external electronic device can change an attribute (such as size) of contents having a first layout on the basis of the contents having the first layout and information .

Allowable Subject Matter
Claims 8-10 remain objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  
Claims 13-15 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
For claims 8-10, Initial remarks were provided in the office action mailed out on 2 September 2021. Furthermore, for claim 13, the Examiner states the prior art teaches the features of: a communicating section which is communicable with at least one external apparatus; a display device which displays a first screen indicating anesthesia information; and a first operation receiving section which receives a first input operation, wherein when the first operation receiving section receives the first input operation, a second screen indicating operation information of the external apparatus is displayed on the display device, in addition to the first screen. However, when the claim limitations/claim invention was viewed as a whole, the cited art did not teach every limitation/invention, individually or in combination. Therefore, none of the cited prior arts and in addition, no other prior art, alone or in combination, teaches the claimed invention as a whole since the prior art, alone or in combination fails to disclose or suggest each of the limitations together as claimed. Further, the Examiner cannot determine a reasonable motivation, either in the prior art or the existing case law, to combine the known elements together as claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot because the arguments do not apply to the new ground(s) of rejection(s) since the new ground(s) of rejection(s) was necessitated by Applicant's amendment.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
If the Applicant chooses to amend the claims in future filings, the Examiner kindly states any new limitation(s) added to the claims must be described in the specification in such a way as to reasonably convey to one skilled in the relevant art in order to meet the written description requirement of 35 USC 112, first paragraph. To help expedite 

In the event Applicant wishes to conduct an interview with the Examiner, the Examiner requests an agenda, in writing, be faxed to the Examiner before an interview is scheduled as stated in MPEP 713.09. As disclosed in the MPEP, the written agenda should convince the Examiner that a disposal or clarification for appeal may be accomplished with only nominal further consideration for the interview to be granted. Please note: interviews to discuss new limitations only in the submitted agenda will not be denied. Please contact the Examiner by phone for the Examiner's fax number. See MPEP 713.09 for more details.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to David Faber whose telephone number is 571-272-2751.  The examiner can normally be reached Monday-Thursday.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/D. F./
Examiner, Art Unit 2177

/CESAR B PAULA/Supervisory Patent Examiner, Art Unit 2177